Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Election/Restrictions
Applicant’s election of tauopathy as the diagnosis and phosphorylation as the PTM in the reply filed on 11/22/19 remains in effect. Claims 1, 4-13, 17-18, 21, 25, 27, 29, 37, and 40-41 are pending. Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
The species election between phosphorylation and ubiquitination was withdrawn and both species examined.
Claims 1, 4-7, 13, 17-18, 21, 25, 27, 29, 37, and 40-41 are under examination.

Current Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires step c, which states “and identifying the subject as having a tauopathy”. This is not a clear recitation of a conditional, e.g., if A then identify. However, this is at odds with claim 7, which requires “identifying the subject as not having a tauopathy”. Clearly, one would not diagnose the same individual as simultaneously having and not having a tauopathy. Thus, either identification in claim 1 is required and claim 7 violates 35 USC §112(d), or else the identification in claim 1 is conditional in which case it is unclear what those conditions are.
Therefore, claims 1 and 7 are indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 13, and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: It must first be determined if the claim is to a statutory category and, if so, proceed to step 2A prong 1. Claim 1 and dependent claims thereof are methods and fall within the statutory category of a process.
Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, the claim recites identifying the subject as having a tauopathy if the level of PTM associated with a set of tau peptide fragments in the subject sample is altered relative to the reference level for the tau peptide fragments. This is the observation of a natural phenomenon (levels of PTM associated with a set of tau peptide fragments is indicative of tauopathy).
Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually 
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used ("apply it")
Adding insignificant extrasolution activity to the exception ("mere data gathering")
Generally linking the use of the exception to a particular technological environment or field of use 

 In this case, the claimed method observes the correlation (step vi) and adds the steps of comparing the gathered data and “identifying”, i.e., a mental conclusion based on the claimed observation of the natural phenomenon. The steps of comparing and identifying amount to generic instructions to “apply it”, i.e., altered levels indicate tauopathy, and so one should identify a subject with altered levels as having a tauopathy; this is not a practical application of the observation. Prior to this conclusion, all of the claimed steps are directed at “mere data gathering”, i.e., collecting the necessary data to make use of the claimed correlation. While containing specific steps, the combination nevertheless amounts to “insignificant extrasolution activity” and not a practical application of the judicial exception.
The limitations of previous claim 42 have been incorporated into claim 1, which now requires the step of “treat the subject identified as having a tauopathy”. While the claim requires the subject to be positively identified (step c), there is no indication that this treatment step requires the treatment to be a tauopathy treatment and would encompass providing any treatment for any reason to the subject after the diagnosis, which is clearly not a practical application of the method. 
Even interpreting this limitation in the narrowest fashion of both requiring a subject to be identified as having a tauopathy and also requiring treatment of that tauopathy, this still amounts to no more than instructions to observe a natural phenomenon and “apply it” at a high level of generality/provides generic instructions that the exception should be used.
Finally, where the subject was not identified as having a tauopathy there is no treatment step. In other words, since there is no requirement that a subject is ever identified as having a tauopathy (claim 

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present. In this case, the data gathering steps represent methods which are no more than what was well understood, routine, and conventional at the time of filing. As noted in the §103 rejections below, the claimed data gathering steps describe a method known in the art as FLEXIQuant; see p.16 of the specification noting “to address the critical need for a quantitative analytical method to measure tau PTMs, this disclosure provides an MS-based assay, the FLEXIQuant…strategy”. This assay/technique was wide-spread and well utilized at the time of the invention. See not only Singh and Manuilov discussed at length below, but also US 20140072991 (Mann; previously cited) and Muntel (previously cited). This evidence establishes that multiple groups were utilizing this assay across different proteins at the time of filing, supporting the conclusion that the instant method steps were well-known, routine, and conventional. The claims also include LC-SRM when performing the MS required by the method, yet this too was well established as a conventional tool to include when performing mass spectroscopy. See Cripps, discussed in the §103 rejection, but also Holman (previously cited) and Kim (previously cited). 
As amended, the claims also require performing scheduled selected reaction monitoring acquisition using a selected transition list. However, this was also routine and conventional in combination with this system of quantifying peptides. For example, Mageean (previously cited) uses the same system as instantly claimed to measure Ras peptides and the description of SRM is found in section 2.6. In this section, Mageean discloses that the system subjects the protein to proteolytic digestion (Trypsin and require generation of a transition list (“known as a transition”). Section 3.1.3 notes the importance of optimizing the transition list and “based on” this SRM transition list, transitions can be selected for the protein of interest. Mageean also discloses the benefits of this SRM being a scheduled SRM and provides extensive guidance to this effect (p.106). Notably, Mageean does not appear to claim that this document was the first to describe scheduled SRM; rather the line “to enable a robust scheduled SRM assay”, where this is the only mention of “scheduled” SRM, implies that a reader would already be familiar with the term, i.e., would have been routine and conventional in the art. See also Lange (previously cited) describing scheduled SRM and transition lists (e.g., abstract, p.7 C2, p.8 C1); Cripps (previously cited) describing using SRM to evaluate ubiquitination (a PTM; see instant claim 17) of tau with SRM and transition monitoring (figure 6; p.10828 C1); and Schutz (previously cited) describing SRM “in scheduled mode” to monitor transitions, analyzing these transitions, and using this transition list to rank the peptides (p.19).
Other claims, such as claims 4-7, are directed to the judicial exception itself, informing users of where the correlation can be observed (CSF) and particulars of the correlation (certain fragments correlate to disease; PTMs associated with tau are correlated to certain diseases). Using proteases for proteolytic digestion (claim 13) represents no more than what was routine and conventional in the art; see art cited in the §103 rejection as well as the art cited for SRM. The recitation of the particular nature of the modification (claim 17) describes the correlation (judicial exception) itself. The ratio (claim 18) was also a well-known, conventionally used ratio (Singh and Manuilov; below).
Thus, taken as a whole, the combination of elements represents instructions to use well known analytical methods to observe post-translational modifications of tau, and informing a relevant audience of the importance of that observation as it correlates to disease. This is observation of a natural phenomenon without significantly more.
Therefore, claims 1, 4-7, 13, and 17-18 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25, 27, 29, 37, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (citation 73 on IDS 6/19/19) in view of Holman (previously cited), Cripps (previously cited), and Martin (previously cited).
	Regarding claim 21, Singh teaches:
Providing a first sample comprising an unlabeled protein: p. 5 stage 2 “biological sample”.
Providing a second sample comprising a labeled protein: p. 5 stage 2 “quantified standard”, “heavy standard”; p.5 stage 1 “fused with our novel FLEX-tag”; step 1 “each protein is tagged…with the hist-tag and the artificial tryptic peptide”.
Mixing the first sample and the second sample at an initial mixing ratio of unlabeled protein to labeled protein to form a mixture: p.5 stage 2 “a defined aliquot of the [labeled sample] is mixed with biological sample”, the biological sample being the unlabeled first sample.
Subjecting the mixture to proteolytic digestion: p. 5 stage 2 “digested”, p.3 “trypsin digestion”
As noted by the specification (p.23), trypsin digestion meets the criteria for proteolytic digestion.
Regarding the limitation of “generating unlabeled tau peptide fragments and labeled tau peptide fragments”, the generation of peptide fragments is a result which flows from the proteolytic digestion and would thus also be generated when performing trypsin digestion as taught by Singh.
Quantifying the abundance of the unlabeled peptide fragments and the labeled peptide fragments: p. 4 “for absolute quantitation of the labeled [protein]”, “for absolute quantitation of the biological [unlabeled protein]”; p.5 “mass spectormetricly analyzed”; p.6 step 9.
Measuring the ratio of the abundance of the unlabeled peptide fragments and the labeled peptide fragments: p. 6 step 9 “light-to heavy peak ratios were calculated”.
and comparing the ratio for each peptide fragment to the initial mixing ratio, wherein the extent of deviation from the initial mixing ratio indicates the amount of PTMs in the unlabeled protein: p.6 step 9 “based on this ratio”, “these numbers refer to the absolute amount…prior to the immunoprecipitation”, “the light-to-heavy ratios will vary as a function of the extent of [post translational] modification”; p.7 “any in vivo modification would decrease [i.e., alter] the light-to-heavy peak ratio”, “the extent of this decrease is correlated with the extent of modification”.
It is further noted that “wherein the extent of deviation” is describing a result of the process, i.e., what the data “indicates”; it is not an active step itself.
Quantifying the amount of PTMs in the protein of the first sample: p.7 indicating the intention of the method is to “monitor and quantify the progression of several PTM-susceptible sites”; p. 7 in discussing the gathered ratio data “any in vivo modification would decrease [i.e., alter] the light-to-heavy peak ratio”, when relative peaks are similar this indicates “no or very little PTMs”; p. 3 “quantitative changes in PTMs”; p.6 step 9 “absolute protein quantification”; p.8 “quantification of the extent of modification”.

Thus, Singh differs from the instant claim in the protein being measured, as Singh does not teach measuring tau nor the particular fragments claimed, and in the method of quantifying the protein (scheduled SRM using a transition list). This is further supported by the specification, indicating the method is “FLEXIQuant” (the method of Singh) as applied to tau: p. 16 “to address the critical need for a quantitative analytical method to measure tau PTMs, this disclosure provides an MS-based assay, the FLEXIQuant…strategy”.
Nevertheless, one of ordinary skill in the art at the time of filing would have found it obvious that the method of Singh could be used to quantify PTMs in a biological sample comprising tau. Singh generally indicates that the method can be used to assess PTMs in any protein, broadly referring to “a protein” and indicating it is a “general quantitative tool” (abstract). Thus, while using CDC27 and APC5 as examples (p. 3), this is clearly to “demonstrate the features” (p.3) and does not indicate the method is limited to such; see also the discussion beginning at p.7.
Regarding the particular fragments, the method measures tau fragments “comprising” these fragments. However, these peptide fragments are not individually selected nor does any portion of the method require recognizing these specific fragments. Rather, the method as claimed does not distinguish between one fragment or another and the “tau peptide” being referred to by the claim is the fragments produced by the proteolytic digestion. In other words, these fragments are directed entirely to a result which flows from the step of subjecting the mixture to proteolytic digestion. Singh teaches including the step of proteolytic digestion and, as it would have been obvious to perform the method using tau protein, these instantly claimed fragments must necessarily be generated. Further, Singh teaches utilizing the same proteolytic digestion as set forth in the instant specification: trypsin (Singh p.3), adding further 
Further, it would have been obvious to use scheduled SRM using a transition list. Holman teaches that scheduled SRM has advantages in that it improves data quality and significantly increases the number of peptides targeted (p.1773 C2). Holman also teaches the benefits of generating a transition list, which allows for optimal collision energy and provides “better quality data” as well as pairing both scheduled SRM with said transition lists (p.1774 C1-2). Cripps teaches that such SRM has been successfully used to monitor PTMs in tau (p.10828 C1; figure 6). As such, one of ordinary skill in the art at the time of filing would have found the instantly claimed method of quantifying the abundance of the peptide obvious.
One means of supporting an obviousness conclusion is the simple substitution of one known element for another to obtain predictable results (MPEP §2143). In this case, as above, where the difference is in substituting either the generic protein of interest of Singh or substituting the two specific proteins of Singh with the instantly claimed tau, such a substitution would have been obvious, particularly in light of Cripps which demonstrates the use of SRM to evaluate PTM-tau. 
Tau is a well-known, well-studied protein in the art at the time of filing and it was widely known to be characterized by post-translational modifications. Martin teaches that tauopathies are a class of diseases characterized by “aggregation of abnormally phosphorylated tau” and presents section 3, beginning at page 459, enumerating known post-translational modifications of tau.
The prior art (Singh) contains a method which differs from the claimed method by the substitution of some component (including tau as the specific protein to quantify for PTMs). That substituted component (PTM-tau) and its relevance was known in the art (Martin; Cripps) as well as the known ability to quantify peptide abundance using scheduled SRM and a selected transition list (Cripps; Holman). One of ordinary skill in the art could have substituted a sample containing tau for the generic sample of Singh using the quantification method of Holman with a reasonable expectation of obtaining the same results, 
Regarding claim 25, Singh does not clearly indicate what the initial mixing ratios were. However, the absolute ratios varied from 0.2 to 1.5 (p.6). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP §2144.05(I). Further, differences in concentration will not generally support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). In this case, the general conditions for performing the method are taught in the prior art and optimizing the initial ratio for a particular protein is not inventive absent evidence of the critical nature of the choice.
Regarding claim 27, Singh teaches that the “heavy” version (labeled peptide) is an isotope-labeled protein/amino acids (p.2).
Regarding claim 29, Singh teaches using mass spectroscopy, which detects the ion signal associated with the peptide or fragments; see, e.g., Singh figure 3a and 3b.
Regarding claim 37, steps a-d correspond to steps c, d, f, and g of claim 27 and would have been obvious for the same reasons.
Regarding claim 40, these are steps a-d of claim 27 and would have been obvious for the same reasons. Singh (p.4-5) and Holman (p.1766) teach using trypsin for the digest while Cripps teaches both trypsin and Lys-C (p.10826 C1).
Regarding claim 41, the difference between this and claim 40 is in the timing of the digestion. However, Singh teaches digestion does not affect protein quantification so long as both the light (unlabeled) and heavy (labeled) protein are processed the same way (p.6). Further, MPEP §2144.04(IV)(C) notes that where the prior art discloses the steps, selecting the order to practice those steps is prima facie obvious. Thus, it would have been obvious that the digestion could occur in both samples individually as claimed or once the two were mixed as found in instant claim 40 and the prior art.
.

Claim 21, 25, 27, 29, 37, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Manuilov (US 20110312010; previously cited) in view of Holman, Cripps, and Martin.
Regarding claim 21, Manuilov teaches:
Providing a first sample comprising an unlabeled protein: claim 1 “providing a sample of a second, unlabeled protein”.
Providing a second sample comprising a labeled protein: claim 1 “providing a sample of a first protein, having a known amino acid sequence, wherein at least one amino acid in the first protein is replaced with an isotopically labeled amino acid”.
Where the first and second protein are the same protein: claim 1 “comprising an unlabeled amino acid corresponding to the isotopically labeled variant in the first protein”.
Mixing the first sample and the second sample at an initial mixing ratio of unlabeled protein to labeled protein to form a mixture: claim 1 “mixing the first sample and the second sample to form a mixture”.
Subjecting the mixture to proteolytic digestion: claim 1 “subjecting the mixture to protein digestion”.
Regarding the limitation of “generating unlabeled tau peptide fragments and labeled tau peptide fragments”, the generation of peptide fragments is a result which flows from the proteolytic digestion and would thus also be generated when performing trypsin digestion as taught by Manuilov.
Quantifying the abundance of the unlabeled peptide fragments and the labeled peptide fragments: claim 1: “subjecting the first digest to bottom-up Liquid Chromatography-Mass Spectroscopy to form a first spectra including one or more doublet or singlet peaks, each doublet peak indicating the presence of an isotopically labeled peptide from the first sample and a corresponding unlabeled peptide from the second sample”; paragraph 30 “the measurements achieved by the present invention take into account not only the masses of 
Measuring the ratio of the abundance of the unlabeled peptide fragments and the labeled peptide fragments: claim 2: “comparing the relative intensities of the peaks in the doublet to determine the relative amount of each peptide, wherein a 1:1 peak ratio indicates substantial identity of the first and second peptides and wherein a differential in peak intensity reflects the presence of a chemically distinct peptide”.
and comparing the ratio for each peptide fragment to the initial mixing ratio, wherein the extent of deviation from the initial mixing ratio indicates the amount of PTMs in the unlabeled protein: claim 2: “wherein a 1:1 peak ratio indicates substantial identity of the first and second peptides and wherein a differential in peak intensity reflects the presence of a chemically distinct peptide”.
It is further noted that “wherein the extent of deviation” is describing a result of the process, i.e., what the data “indicates”; it is not an active step itself.
Quantifying the amount of PTMs in the protein of the first sample: claim 3 “quantifying the amount of the chemically distinct peptide based in a relative reduction in peak intensity”.

Thus, Manuilov differs from the instant claim in the protein being measured, as Manuilov does not teach measuring tau. Nevertheless, one of ordinary skill in the art at the time of filing would have found it obvious that the method of Manuilov could be used to quantify PTMs in a sample comprising tau. Manuilov generally indicates that the method can be used to assess PTMs in any protein, broadly referring to “a protein” (abstract). 
Regarding the particular fragments, the method measures tau fragments “comprising” these fragments. However, these peptide fragments are not individually selected nor does any portion of the method require recognizing these specific fragments. Rather, the method as claimed does not distinguish between one fragment or another and the “tau peptide” being referred to by the claim is the fragments produced by the proteolytic digestion. In other words, these fragments are directed entirely to a result which flows from the step of subjecting the mixture to proteolytic digestion. Manuilov teaches including 
Further, it would have been obvious to use scheduled SRM using a transition list. Holman teaches that scheduled SRM has advantages in that it improves data quality and significantly increases the number of peptides targeted (p.1773 C2). Holman also teaches the benefits of generating a transition list, which allows for optimal collision energy and provides “better quality data” as well as pairing both scheduled SRM with said transition lists (p.1774 C1-2). Cripps teaches that such SRM has been successfully used to monitor PTMs in tau (p.10828 C1; figure 6). As such, one of ordinary skill in the art at the time of filing would have found the instantly claimed method of quantifying the abundance of the peptide obvious.
One means of supporting an obviousness conclusion is the simple substitution of one known element for another to obtain predictable results (MPEP §2143). In this case, as above, the only difference is in substituting the generic protein of interest of Manuilov with the instantly claimed tau, particularly in light of Cripps which demonstrates the use of SRM to evaluate PTM-tau. 
Tau is a well-known, well-studied protein in the art at the time of filing and it was widely known to be characterized by post-translational modifications. Martin teaches that tauopathies are a class of diseases characterized by “aggregation of abnormally phosphorylated tau” and presents section 3, beginning at page 459, enumerating known post-translational modifications of tau.
The prior art (Manuilov) contains a method which differs from the claimed method by the substitution of some component (including tau as the specific protein to quantify for PTMs). That substituted component (PTM-tau) and its relevance was known in the art (Martin; Cripps) as well as the known ability to quantify peptide abundance using scheduled SRM and a selected transition list (Cripps; 
Regarding claim 25, Manuilov teaches the initial ratio is 1:1 (paragraphs 16, 35, 46). Further, Manuilov teaches that a 1:1 peak ratio indicates substantial identity of the first and second peptides (claim 2), also indicating that the initial mixture was a 1:1 ratio.
Regarding claim 27, Manuilov teaches that labeled peptide is isotopically labeled (claim 1).
Regarding claim 29, Manuilov teaches the peaks detected are ion peaks, e.g., paragraph 49.
Regarding claim 37, steps a-d correspond to steps c, d, f, and g of claim 27 and would have been obvious for the same reasons.
Regarding claim 40, these are steps a-d of claim 27 and would have been obvious for the same reasons. Holman (p.1766) teach using trypsin for the digest while Manuilov (claim 7) and Cripps (p.10826 C1) teaches both trypsin and Lys-C.
Regarding claim 41, the difference between this and claim 40 is in the timing of the digestion. See MPEP §2144.04(IV)(C), noting that where the prior art discloses the steps, selecting the order to practice those steps is prima facie obvious. Burden is thus shifted to Applicant to provide evidence of a new or unexpected result of performing the digestion on individual samples prior to mixing rather than once the samples are mixed.
Therefore, claims 21, 25, 27, 29, 37, and 40-41 would have been obvious.

Claims 1, 4-7, 13, 17-18, 21, 25, 27, 29, 37, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Manuilov (US 20110312010) in view of Singh (citation 73 on IDS 6/19/19) Holman, and Cripps and further in view of Schraen (previously cited).
Manuilov, Singh, Holman and Cripps are discussed above and incorporated herein. Manuilov and Singh present similar methods and their teachings are generally cumulative. In particular, it is noted that 
Regarding claim 1, steps a-c are taught by both Manuilov and Singh as above, with the exception that they do not specifically teach tau nor the specific quantification method of instant step b(iv). However, as articulated above, one of ordinary skill in the art would have had a reasonable expectation of the method functioning to quantify PTMs of tau using scheduled SRM/transition list. Thus, the further difference in claim 1 is using this gathered data to identify a patient as having a tauopathy when the ratio indicative of PTMs is altered relative to a reference level.
Schraen teaches that phosphorylated tau (post-translationally modified tau) is predictive and diagnostic of Alzheimer’s disease (a tauopathy); see e.g., figure 1. This is further supported by Cripps, which teaches that tau specifically from and unique to the human AD brain (AD is a tauopathy; see instant claim 5) presents with certain PTMs indicative of the early disease state (p.10834 C2). 
Thus, one of ordinary skill in the art at the time of the invention possessed the knowledge that phosphorylated and ubiquitinated tau—i.e., post translationally modified tau—is altered in tauopathy compared to a non-tauopathy reference (Schraen; Cripps). Further, one of ordinary skill in the art at the time of the invention possessed the knowledge of a method of quantifying both absolute amounts as well as relative amounts (ratios) of PTMs, which includes phosphorylation (Manuilov/Singh) and that such a method functions in biological samples (Singh; Cripps). One would have found it obvious that the methods of Manuilov and Singh could predictably substitute tau as the protein of interest in order to quantify the level of post-translationally modified tau in the biological sample. Once this data was obtained, it would have been obvious that where the amount of PTMs associated with tau are altered compared to a reference level—a non-tauopathy control—that the subject could be identified as having a tauopathy (Schraen; Cripps). It would further have been obvious that it is the change in PTMs that identifies a subject with a tauopathy rather than the specific sequences themselves. As the instantly claimed fragments are inherently produced with, e.g. trypsin digestion, as trypsin digestion would have 
Further, Schraen teaches that diagnosis of AD serves as the basis for initiating treatment of AD (p.10; p.11). Cripps also teaches that the diagnostic methods serve to develop therapeutic treatments (p.10826 C1). This would have made it obvious to treat a subject for tauopathy once diagnosed with a tauopathy. Moreover, the Examiner notes that it was standard medical practice at the time of filing in the art to treat a subject for a disorder once diagnosed with a disorder.	
	Regarding claim 4, Schraen teaches that the p-Tau in CSF is diagnostic of tauopathy (figure 1) while Cripps teaches the tau is modified and indicative of AD using AD brain (discussion), which would have made the detection of PTM-Tau in a CSF or brain tissue sample for the purpose of diagnosing tauopathy obvious.
	Regarding claim 5, Schraen and Cripps both teach that post-translationally modified tau is diagnostic of Alzheimer’s disease.
	Regarding claim 6, the claim sets forth additional fragments having certain amino acid sequences. However, as with those in claim 1, these peptide fragments are not individually selected nor does any portion of the method require recognizing these amino acid sequences, only that these tau fragments are post-translationally modified and detected. The method as claimed does not distinguish between one fragment or another and the “tau peptide” being referred to by the claim is the fragments inherently produced by the proteolytic digestion. In other words, as with claim 1, these fragments are directed entirely to a result which flows from the step of subjecting the mixture to proteolytic digestion. Both Manuilov and Singh teach including the step of proteolytic digestion and, as it would have been obvious to perform the method using tau protein, these fragments must necessarily be generated. Further, both Manuilov and Singh teach utilizing the same proteolytic digestion as set forth in the instant specification: trypsin (Manuilov paragraph 9; Singh p.3), adding further evidence that these fragments are formed when substituting tau into the methods of Manuilov and/or Singh. Since it would have been obvious to detect PTMs on the population of all tau fragments produced, these claimed sequences would have necessarily been included in that analysis. Finally, it is noted that Schraen explicitly teaches instant 
	Regarding claim 7, the claim is indefinite as noted above. In one interpretation, the identification step in claim 1 is conditional, in which case claim 7 in general requires identifying the subject as not having a tauopathy when the level of PTM associated with certain fragments is significantly altered. When evaluating tauopathy therapy, Schraen teaches establishing statistical significance when comparing CSF-tau in tauopathy patients compared to those receiving treatment (table 2) while Singh also teaches the method can be used to establish statistical significance between samples (figure 4) and Cripps compares these levels in AD brain. In determining obviousness, the knowledge of those in the art must be taken into account and it is asserted that it is well within the knowledge of the ordinary artisan performing a biological assay and/or diagnostic assay to utilize statistical analysis to gauge a result (statistical significance). With respect to the particular fragments, as above, these fragments represent the product of performing a trypsin digestion, which is part of the method as noted above and so would be measured when performing the method. It is also well within the ordinary knowledge in the art that the reference value can be any known value used to gauge the response. In this case, it would have been obvious that when selecting a reference value of a subject with known tauopathy (known in the art as a positive control), a value significantly lower (altered) than one which indicates tauopathy will motivate the artisan to conclude the subject does not have said tauopathy. Such would be the case in, for example, Cripps, where instant SEQ ID NO: 8 is identified as being modified in AD (table 1) as is instant SEQ ID NO: 13 (table 2). Thus, where this value was significantly altered from an AD subject, it would be obvious to conclude the subject did not have AD (a tauopathy). Likewise, the art discussed above recognizes that an increase indicates tauopathy. If the levels are significantly lower (altered) even when compared to a healthy control, the conclusion would still be that the subject does not have a tauopathy.
	Regarding claim 13, Manuilov teaches using trypsin for the digest (paragraph 37) and the phrases “trypsinized” (Singh figure 1), “tryptic peptide” (Singh p.2) and “tryptic fragment” (Schraen p.11) all refer to using the serine protease trypsin. See also the discussion of “trypsin” and “Lys-C” use in the method discussed above.

	Regarding claim 18, the ratio of 1:1 would have been obvious as above.
	Therefore, claims 1, 4-7, 13, 17-18, 21, 25, 27, 29, 37, and 40-41 would have been obvious.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
Applicant argues claim 7 was object to; no such objection was made of record.
Regarding §101, Applicant argues that claim 1 recites “treating the subject identified as having a tauopathy”. While recited, it is unclear if such a treatment is required. While claim 1 step C now states “and identifying the subject as having a tauopathy”, this identification and treatment might be conditional, as it is not a requirement of instant claim 7, which requires “identifying the subject as not having a tauopathy” (emphasis added). A subject will not be simultaneously identified as both having and not having a tauopathy, and so it is possible that claim 1 steps c and d are contingent on arriving at a particular conclusion, such conclusion including not treating the subject if they do not have a tauopathy.
Applicant argues that the claims are a practical application of the judicial exception under step 2A.
Applicant argues that the claims recite a practical clinical application. Applicant argues that evaluating a subject is important for making a “medical decision”. This is not persuasive for the reasons articulated in the rejection; briefly, observing a natural phenomenon and informing others as to the implications of that phenomenon—thereby allowing others to use that information to make a decision—is insufficient to make a claim eligible. While being “useful” is required for meeting the standard of §101, it is not the only requirement.
Applicant argues that based on the gathered data, “a proper medical procedure can be administered”. It is unclear if the claims actually require such a treatment. Even in the case where they do, this is recited at such a high level of generality that it amounts to no more than “apply it”. Applicant references the 2019 guidance. Applicant notes that applying or using the judicial exception in a meaningful way may make the claims eligible. The 2019 provides a relevant example: example 43. In this 
Applicant argues that the claim is properly limited by determining the amount of the tau PTMs. This is not persuasive because the amount of tau PTMs and its relevance to disease is the judicial exception itself and so determining this amount is required to utilize the exception.
Applicant argues that some of the tau in the method is not from a natural source; this is not persuasive because the claimed are not being rejected as a natural product.
Applicant argues regarding abstract ideas and their limitations; this is not persuasive because the claims are not being rejected as an abstract idea.
Applicant argues that the method of quantifying the PTMs is specific. However, the method is still one of “mere data gathering”. In other words, irrespective of the complexity of the method, the whole of the method is directed to the necessary steps required to gather the required data, coupled with a warning to others as to its meaning or generic instructions that the information should be used in some way. Choosing a specific method to observe the phenomenon is not a practical application of that phenomenon.
Applicant argues that the instant data gathering method represents an improvement to a technological field. However, as noted in both the §101 rejection as well as the §103 rejection, there does not appear to be any such improvement. Rather, the claim is to using known methods of quantifying peptides, including PTMs of such peptides, and using this gathered data to “identify” a subject with a tauopathy. While Applicant argues that the “claimed method increased the sensitivity to an exceptional 
As above, Applicant argues that the instantly claimed practical application is “evaluating a subject for having a tauopathy”. And, as above, this is part of the judicial exception itself, not a practical application of the gathered data. PTMs of tau indicate whether or not a subject has a tauopathy. As such, observing the PTMs of tau where the claim ends with the information that, where the PTMs indicate a subject has a tauopathy, that subject should be “identified” as having a tauopathy, is not a practical application of the judicial exception. As amended, the claims may require treatment. Like the claims in Diehr or in Ex Parte Smith, the gathered information would then be used to do something, in this case provide a treatment. However, as noted above, this treatment might not ever happen, this treatment might have no relationship to a tauopathy treatment, and even if so, this treatment is no more than generic instructions to provide some form of tauopathy treatment. While such a treatment step is capable of being a practical application of a judicial exception, it is not in this case for the reasons articulated.
Applicant then moves to an analysis under step 2B. Applicant argues that the Office has provided insufficient evidence that the claims as a whole were routine and conventional arguing “for example, the claims…do not merely recite elements that are well-understood, routine, and conventional at the time when this application was filed”. This is not persuasive as this is a mere allegation of patentability.
Applicant argues that the step of quantifying the abundance by performing scheduled SRM and a transition list was not conventional; this is not persuasive for the reasons above.
Applicant argues the Office has provided “merely one or two references”. First, the Examiner has provided more than two references in most cases. Further, there is no bright line number of references which establishes the routine nature of an element. However, these references establish that using mass spectrometry to quantify peptides was well established in the art, using scheduled SRM was well known in the art, and the use of selected transition lists was not only conventional, but required for this technology. Applicant’s mere allegation that the evidence offered by Examiner is insufficient is not persuasive, as this allegation is not supported by any rebuttal evidence nor rationale as to why the evidence is insufficient.

On the other side, lack of a document which anticipates the claims as a whole is also not conclusory on its own to establish that the elements were not routine or conventional. While Applicant argues that “the combination of some claimed features are not found in the prior art”, the analysis has nevertheless articulated why, even as an order set of events (“in combination”) the data gathering steps are insufficient to make the claim patent eligible. An argument that the tenants of §102 are separate from a §101 analysis, followed by an argument that since no single document anticipates all of the claim limitations as instantly combined and therefore cannot be routine and conventional, is not persuasive.
Regarding the §103 rejections, Applicant argues that the prior art does not teach the specific amino acid sequences claimed. However, as noted, these are inherent products of e.g., trypsin digestion, which would have been an obvious step as described above. The claimed method does not perform any steps beyond the digestion to produce these fragments and so these fragments must necessarily also be present when analyzing PTMs in the method as described in the §103 rejection. Further, the claims are not limited to these fragments, and so a method which analyzes all tau fragments after digestion is still included in the instant claims. PTMs were known to be associated with AD (diagnostic claims) and it would have been predictable that any fragment could be simply “detected” (detection claims).
Based on this, essentially, Applicant’s argument is that Applicant digested tau with trypsin as was obvious over the prior art, but then proceeded to sequence those fragments. However, the claims do not indicate that the sequence is in anyway related to the diagnostic, only that the level of PTMs are. Further, the instant claims are directed to quantifying those PTMs, encompassing quantifying the PTMs of every fragment and not just those claimed. Finally, the claims do not require recognizing the sequence of the fragments, only that those fragments are quantified which, as discussed above, would have been included in the method as described. Applicant's attention is directed to MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649